Citation Nr: 1622552	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had service in the United States Armed Forces in the Far East (USAFEE) from December 1941 to July 1945 according to records from the Armed Forced of the Philippines.  The Veteran died in October 2004. The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

The Veteran was scheduled for a hearing in May 2016, but did not appear. Therefore, the hearing request is deemed withdrawn. 38 C.F.R. § 20.702(d) (2015).
 
In addition to the physical claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 

FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in October 2004, prior to the enactment of the legislation providing for the Filipino Veterans Equity Compensation Fund.

2. The appellant as the surviving son of the Veteran is not eligible to receive the one-time payment from Filipino Veterans Equity Compensation Fund.




CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met. 38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. An eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. VA will administer its provisions in a manner consistent with VA law, including the definitions in 38 U.S.C.A. § 101, except to the extent otherwise provided in the statute. American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009). 

In order to show entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, a claimant must satisfy the criteria required for establishing basic eligibility to receive the VA benefits.

The appellant claims that he is entitled to his father's payment from the Filipino Veterans Equity Compensation Fund. The record show that the appellant's father died in October 2004. 

The dispositive issue before the Board in this case is the appellant's status as a claimant.

Section 1002(c)(2) of the Act provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment under shall be made instead to the surviving spouse, if any, of the eligible person. The legislation does not provide for payments to surviving children. A surviving child of an eligible person is not identified as an eligible person to receive the payment. American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009). 

Therefore, the appellant cannot collect benefits as the father's surviving beneficiary, as a matter of law.

In sum, the pertinent legislation does not allow for payment of the one-time benefit from the Filipino Veterans Equity Compensation Fund to surviving children of eligible persons. On that basis, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. The appellant's statements in favor of his claim have been considered. However, the claim must be denied because of the absence of legal merit and the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


